DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “said biosensor” in line 4 should be “said biosensor platform”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “saidexternal” should be “said external”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “camerawhich” should be “camera which”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the operator” in line 21 should be “an operator”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “ofanalyte” should be “of analyte”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a surface” in line 45 should be “the surface”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “theirdistribution” should be “their distribution”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “sothat” should be “so that”.  Appropriate correction is required.
Claim 2 recites the limitation "the microprocessor" in line 41 which should be “a microprocessor”
Claim 2 recites the limitation "the magnetic field of said electromagnetic coils" in line 50 which should be “a magnetic field of said electromagnetic coils”.

Allowable Subject Matter
Claims 2 and 4 would be allowable as the prior art fails of record to teach or fairly suggest the subject matter of the claims.  The following is a statement of reasons for the indication of allowable subject matter:  It is noted that the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Von Arx (US 2003/0114897 A1) teaches an implanted coil which is tailored and aligned for inductive coupling with an external coil for alignment and transmission of sensor data [para. 0010, Figure 1].  However, Von Arx merely relies on the coupling for alignment.  Miller (US 2003/0163022 A1) teaches a method of detecting, locating the position, and aligning an implanted biosensor platform relative to an external control unit [Figure 3], the method comprising: said external control unit comprising of one or more electromagnet coils which upon energizing by passing current of desired magnitude enables the alignment of the implanted biosensor platform [para. 0062, Figure 3].  Similarly, Tyrrell et al. (US 6,216,022 B1) teaches a magnet positioned on an external device for locating a magnet positioned on an implanted device for alignment purposes (see Figure 10).  Jain teaches the implanted biosensor platform is optically powered by solar cells [para. 0007] and is in communication wirelessly with the said external control unit via optical communication using photodetector serving as receiver which receives coded instructions and transmitting analyte levels and other conditions such as power level received by solar cells using a dedicated optical transmitter [Abstract, para. 0022, 0025, 0027].  The solar cells receives light power from at least one source located in the said external control unit [para. 0008, Figure 1 see LEDs/Lasers and Solar cells].  The implanted biosensor platform providing with reproducible measurement of levels of designated analytes in the subcutaneous tissue in which the said biosensor is implanted and comprises of sensor electrodes dedicated for measuring designated analytes such as glucose, lactate, oxygen and pH [para. 0027], and wherein said biosensor platform is coated with biocompatible coatings and is sealed against body fluids on all sides with the exception of said sensor electrodes [para. 0039], said biosensor platform comprises of one or more Si integrated circuit sub-chips performing signal processing functions needed in the measurement of analyte levels [Figure 1].  Pool et al. (US 8,715,159 B2) teaches the detection of an implantable device by detecting the magnetic field emitted by the magnets positioned on the surface of the implant [Figure 75].  The surface of one or more said sub-chips comprising of patterned magnetic regions serving as source of magnetic field [para. 0163].  Acker teaches the combination of magnetic coils and a camera system for developing positional coordinates and locating an implantable device [Abstract, Figure 2].  
However, the prior art fails to teach the combination of the magnetic source and magnetic sensor in both the external unit and implanted biosensor platform to produce two different 3-dimensional maps of the location of the implanted biosensor platform and transmitting both sets of maps to be processed by the processor in the external unit to detect, locate the position, and align the implanted biosensor platform relative to the external unit.  Therefore, the prior fails to teach the following limitations: “wherein said magnetic field is detected and measured by two or more magnetic sensors located in the said external control unit, said magnetic sensors in cooperation with the microprocessor unit in the said external control unit produces a 3-dimensional map of the location of said implanted biosensor platform relative to the location of the external control unit, said surface of said sub-chips in implanted biosensor platform comprising of more than one magnetic field sensors located such that said magnetic sensor minimally receives the magnetic field of the said magnetic regions, said magnetic field sensors located on sub-chips measure the magnetic field of the electromagnetic coils housed in the external control unit., and transmit magnetic field magnitude and their distribution information using the optical transmitter of the implanted unit, said magnetic field distribution of the electromagnetic coils is received by the photodetector of the external control unit, said magnetic field data of the electromagnetic coils is processed by the microprocessor unit in the said external control unit, and produces a 3-dimensional map of the location of said implanted biosensor platform magnetic sensors relative to the location of the electromagnetic coils, said external control unit comprising of an x-y stage with provision for tilting along two axes, said x-y stage can be moved with respect to external control unit frame relative to the location of the implanted biosensor platform so that a desired optimal alignment is obtained after processing the said two sets of magnetic field distribution maps, said implanted biosensor platform is locked with the help of magnetic field created by electromagnetic coils for repeated analyte measurements”.  

Conclusion
Multiple attempts were made to contact Applicant in order to resolve the remaining issues via Examiner’s Amendment.
This application is in condition for allowance except for the formal matters indicated above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791